Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 7, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Todd Juneau on April 28, 2021.
The application has been amended as follows: 
In claim 7, a period has been added after “Formula 2” at the end of the claim.
In claim 14, the phrase, “A method of treating or preventing a disease or disorder in a subject in need thereof,” has been replaced with “A method of inhibiting mammalian target of rapamycin (mTor) in a subject suffering from a disease or disorder,” in lines 1-2.
Claim 16 has been cancelled.
In claim 20, the phrase, “A method of treating or preventing a disease or disorder in a subject in need thereof,” has been replaced with “A method of inhibiting mammalian target of rapamycin (mTor) in a subject in need thereof,” in lines 1-2.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 7-12, 14, 15, 18 and 20 are allowable because declarations were submitted by Steven Jay Adelman, Chief Scientific Officer at NanoPhagix LLC., and William A. Kinney, Medicinal Chemistry Consultant at NanoPhagix LLC, with unexpected results for the compound in claim 7. The declaration provides a comparison between compound NP-1178 and rapamycin, see Table A in the declaration and Applicant’s Remarks dated January 7, 2021. 



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624